EXHIBIT 10.1

EXECUTION COPY



Esterline Technologies Corporation

$175,000,000

7.75% Senior Subordinated Notes due 2013

REGISTRATION RIGHTS AGREEMENT

June 11, 2003

Wachovia Securities, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604

Ladies and Gentlemen:

      Esterline Technologies Corporation, a Delaware corporation (the "Company")
and the Company's domestic subsidiaries listed on Schedule 1 hereto (the
"Guarantors") confirm their agreement with Wachovia Securities, LLC (the
"Initial Purchaser") on the terms set forth herein.

      This agreement (the "Registration Rights Agreement" or this "Agreement")
is being entered into in connection with a certain note purchase agreement,
dated June 4, 2003, by and among the Company, the Guarantors and the Initial
Purchaser (the "Purchase Agreement"), which provides for the issuance and sale
by the Company to the Initial Purchaser of $175,000,000 aggregate principal
amount of the Company's 7.75% Senior Subordinated Notes due 2013 (the "Notes")
to be unconditionally guaranteed on an unsecured senior subordinated basis by
the Guarantors (the "Note Guarantees"). In order to induce the Initial Purchaser
to enter into the Purchase Agreement, the Company and the Guarantors have agreed
to provide the registration rights set forth in this Agreement for the benefit
of the Initial Purchaser and their direct and indirect transferees. The parties
hereby agree as follows:

            1.    Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

            "Act" means the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

<PAGE>  1

            "Additional Interest" has the meaning set forth in Section 4 hereto.

            "Affiliate" means, with respect to any specified person, any other
person that, directly or indirectly, is in control of, is controlled by, or is
under common control with, such specified person. For purposes of this
definition, control of a person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such person whether by
contract or otherwise; and the terms "controlling" and "controlled" have
meanings correlative to the foregoing.

            "Agreement" has the meaning set forth in the preamble hereto.

            "Business Day" means any day excluding Saturday, Sunday or any other
day which is a legal holiday under the laws of New York, New York or is a day on
which banking institutions therein located are authorized or required by law or
other governmental action to close.

            "Commission" means the Securities and Exchange Commission.

            "Consummate" means, with respect to a Registered Exchange Offer, the
occurrence of (a) the filing and effectiveness under the Act of the Exchange
Offer Registration Statement relating to the Exchange Notes to be issued in the
Registered Exchange Offer, (b) the maintenance of such Registration Statement
continuously effective and the keeping of the Registered Exchange Offer open for
a period not less than the minimum period required pursuant to Section 2(c)(ii)
hereof, (c) the Company's acceptance for exchange of all Transfer Restricted
Notes duly tendered and not validly withdrawn pursuant to the Registered
Exchange Offer and (d) the delivery of Exchange Notes by the Company to the
registrar under the Indenture in the same aggregate principal amount as the
aggregate principal amount of Transfer Restricted Notes duly tendered and not
validly withdrawn by Holders thereof pursuant to the Registered Exchange Offer
and the delivery of such Exchange Notes to such Holders. The term "Consummation"
has a meaning correlative to the foregoing.

            "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

            "Exchange Notes" means debt securities of the Company, guaranteed by
the Guarantors, substantially identical in all material respects to the Notes
other than issue date (except that the Additional Interest provisions and the
transfer restrictions pertaining to the Notes will be modified or eliminated, as
appropriate), to be issued under the Indenture in connection with the Registered
Exchange Offer.

            "Exchange Offer Registration Period" means the 180-day period
following the Consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement or during which the
Company has suspended the use of the Prospectus contained therein pursuant to
Section 2(d); provided, however, that in the event that all resales of Exchange
Notes (including, subject to the time periods set forth herein, any resales by
Participating Broker-Dealers) covered by such Exchange Offer Registration
Statement have been made, the Exchange Offer Registration Statement need not
thereafter remain continuously effective for such period.

<PAGE>  2

            "Exchange Offer Registration Statement" means a registration
statement of the Company and the Guarantors on an appropriate form under the Act
with respect to the Registered Exchange Offer, all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

            "Filing Date" has the meaning set forth in Section 2 hereto.

            "Holder" means any holder from time to time of Transfer Restricted
Notes or Exchange Notes (including the Initial Purchaser).

            "Indenture" means the indenture relating to the Notes and the
Exchange Notes, dated as of June 11, 2003, among the Company, the Guarantors and
the Bank of New York, as trustee, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof.

            "Initial Purchaser" has the meaning set forth in the preamble
hereto.

            "Issue Date" means June 11, 2003.

            "Losses" has the meaning set forth in Section 8(d) hereto.

            "Majority Holders" means the Holders of a majority of the aggregate
principal amount of Transfer Restricted Notes registered under a Registration
Statement.

            "Managing Underwriters" means the investment banker or investment
bankers and manager or managers that shall administer an underwritten offering
under a Shelf Registration Statement.

            "Notes" has the meaning set forth in the preamble hereto.

            "Participating Broker-Dealer" means any Holder (which may include
the Initial Purchaser) that is a broker-dealer electing to exchange Notes
acquired for its own account as a result of market-making activities or other
trading activities for Exchange Notes.

            "Private Exchange Notes" has the meaning set forth in Section 2(g)
hereof.

            "Prospectus" means the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A under the Act or any similar rule that may be adopted by
the Commission), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Transfer Restricted
Notes covered by such Registration Statement, and all amendments and supplements
to the Prospectus.

            "Purchase Agreement" has the meaning set forth in the preamble
hereto.

<PAGE>  3

            "Registered Exchange Offer" means the proposed offer to the Holders
to issue and deliver to such Holders, in exchange for the Notes, a like
aggregate principal amount of Exchange Notes.

            "Registration Statement" means any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Transfer
Restricted Notes (including the Note Guarantee) pursuant to the provisions of
this Agreement, amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto, and all material incorporated by
reference therein.

            "Shelf Registration" means a registration of Transfer Restricted
Notes with the Commission effected pursuant to Section 3 hereof.

            "Shelf Registration Period" has the meaning set forth in
Section 3(c) hereof.

            "Shelf Registration Statement" means a "shelf" registration
statement of the Company and the Guarantors filed pursuant to the provisions of
Section 3 hereof, which covers some or all of the Transfer Restricted Notes, as
applicable, on an appropriate form under Rule 415 under the Act, or any similar
rule that may be adopted by the Commission, and which may be in the format of an
amendment to the Exchange Offer Registration Statement if permitted by the
Commission, all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

            "Transfer Restricted Notes" means each Note upon original issuance
thereof and at all times subsequent thereto, each Private Exchange Note as to
which Section 3(a)(iii) or Section 3(a)(iv) apply upon original issuance and at
all times subsequent thereto, until in the case of any such Note or Exchange
Note, as the case may be, the earliest to occur of (i) the date on which such
Note has been exchanged by a person other than a Participating Broker-Dealer for
an Exchange Note (other than with respect to an Exchange Note as to which
Section 3(a)(iii) or Section 3(a)(iv) apply), (ii) with respect to Exchange
Notes received by Participating Broker-Dealers in the Registered Exchange Offer,
the date on which such Exchange Note has been sold by such Participating
Broker-Dealer by means of the Prospectus contained in the Exchange Offer
Registration Statement, (iii) a Shelf Registration Statement covering such Note
or Exchange Note, as the case may be, has been declared effective by the
Commission and such Note or Exchange Note, as the case may be, has been disposed
of in accordance with such effective Shelf Registration Statement, (iv) the date
on which such Note or Exchange Note, as the case may be, can be sold without any
limitations under clauses (c), (e), (f) or (h) of Rule 144 under the Act or any
similar rule that may be adopted by the Commission, (v) the date on which such
Note or Exchange is transferred to the public pursuant to Rule 144 under the Act
or (vi) such Note or Exchange Note, as the case may be, ceases to be outstanding
for purposes of the Indenture.

            "Trust Indenture Act" means the Trust Indenture Act of 1939, as
amended.

            "Trustee" means the trustee with respect to the Notes or Exchange
Notes, as applicable, under the Indenture.

<PAGE>  4

            2.    Registered Exchange Offer; Resales of Exchange Notes by
Participating Broker-Dealers; Private Exchange. (a) Unless the Company and the
Guarantors shall reasonably determine that they are not permitted to file the
Exchange Offer Registration Statement or to Consummate the Registered Exchange
Offer because the Registered Exchange Offer is not permitted by applicable law
or Commission policy, the Company and the Guarantors shall prepare and, not
later than 120 days from the Issue Date (or, if such 120th day is not a Business
Day, by the first Business Day thereafter), shall file with the Commission the
Exchange Offer Registration Statement with respect to the Registered Exchange
Offer (the date of such filing hereinafter referred to as the "Filing Date").
The Company and the Guarantors shall use their best efforts (i) to cause the
Exchange Offer Registration Statement to be declared effective under the Act
within 180 days from the Issue Date (or, if such 180th day is not a Business
Day, by the first Business Day thereafter), and (ii) to Consummate the
Registered Exchange Offer within 210 days from the Issue Date (or, if such 210th
day is not a Business Day, by the first Business Day thereafter).

            (b)   The objective of such Registered Exchange Offer is to enable
each Holder electing to exchange Transfer Restricted Notes for Exchange Notes
(assuming that such Holder (x) is not an "affiliate" of the Company or the
Guarantors within the meaning of the Act, (y) is not a broker-dealer that
acquired the Transfer Restricted Notes in a transaction other than as a part of
its market-making or other trading activities and (z) if such Holder is not a
broker-dealer, acquires the Exchange Notes in the ordinary course of such
Holder's business, is not participating in the distribution of the Exchange
Notes and has no arrangements or intentions with any person to make a
distribution of the Exchange Notes) to resell such Exchange Notes from and after
their receipt without any limitations or restrictions under the Act and without
material restrictions under the securities laws of a substantial proportion of
the several states of the United States. Each Holder participating in the
Registered Exchange Offer shall be required to represent to the Company and the
Guarantors that at the time of the Consummation of the Registered Exchange Offer
each of the items listed in subsections (x), (y) and (z) of this Section 2(b) is
true.

            (c)   In connection with the Registered Exchange Offer, the Company
and the Guarantors shall:

      (i)    mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

      (ii)    keep the Registered Exchange Offer open for acceptance for not
less than 20 Business Days (or longer if required by applicable law) after the
date notice thereof is mailed to Holders;

      (iii)    permit Holders to withdraw tendered Notes at any time prior to
5:00 p.m. New York City time on the last Business Day on which the Registered
Exchange Offer shall remain open;

      (iv)    utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan, The City of New York; and

<PAGE>  5

      (v)    comply in all material respects with all applicable laws relating
to the Registered Exchange Offer.

            (d)   The Company and the Guarantors may suspend the use of the
Prospectus for a period not to exceed 30 days in any six-month period or an
aggregate of 45 days in any twelve-month period for valid business reasons (not
including avoidance of their obligations hereunder) to avoid premature public
disclosure of a pending corporate transaction, including pending acquisitions or
divestitures of assets, mergers and combinations and similar events; provided
that (i) the Company and the Guarantors promptly thereafter comply with the
requirements of Section 5(k) hereof, if applicable; and (ii) the period during
which the Registration Statement is required to be effective and usable shall be
extended by the number of days during which such Registration Statement was not
effective or usable pursuant to the foregoing provisions.

            (e)   As soon as practicable after the Consummation of the
Registered Exchange Offer, the Company and the Guarantors shall:

      (i)    accept for exchange all the Notes validly tendered and not
withdrawn pursuant to the Registered Exchange Offer;

      (ii)    deliver to the Trustee for cancellation all of the Notes so
accepted for exchange; and

      (iii)    cause the Trustee promptly to authenticate and deliver to each
Holder Exchange Notes equal in principal amount to the Transfer Restricted Notes
of such Holder so accepted for exchange.

            (f)   The Initial Purchaser, the Company and the Guarantors
acknowledge that, pursuant to interpretations by the staff of the Commission of
Section 5 of the Act, and in the absence of an applicable exemption therefrom,
each Participating Broker-Dealer is required to deliver a Prospectus in
connection with a sale of any Exchange Notes received by such Participating
Broker-Dealer pursuant to the Registered Exchange Offer in exchange for Transfer
Restricted Notes acquired for its own account as a result of market-making
activities or other trading activities. Accordingly, the Company and the
Guarantors will allow Participating Broker-Dealers and other persons, if any,
with similar prospectus delivery requirements to use the Prospectus contained in
the Exchange Offer Registration Statement during the Exchange Offer Registration
Period in connection with the resale of such Exchange Notes and shall:

      (i)    include the information set forth in (a) Annex A hereto on the
cover of the Prospectus forming a part of the Exchange Offer Registration
Statement; (b) Annex B hereto in the forepart of the Exchange Offer Registration
Statement in a section setting forth details of the Registered Exchange Offer;
(c) Annex C hereto in the plan of distribution section of the Prospectus forming
a part of the Exchange Offer Registration Statement, and (d) Annex D hereto in
the letter of transmittal delivered pursuant to the Registered Exchange Offer;
and

      (ii)    use best efforts to keep the Exchange Offer Registration Statement
continuously effective (subject to Section 2(d)) under the Act during the
Exchange Offer Registration Period for delivery of the Prospectus included
therein by Participating

<PAGE>  6

Broker-Dealers in connection with sales of Exchange Notes received pursuant to
the Registered Exchange Offer, as contemplated by Section 5(h) below.

             (g)   In the event that the Initial Purchaser determines that it is
not eligible to participate in the Registered Exchange Offer with respect to the
exchange of Transfer Restricted Notes constituting any portion of an unsold
allotment, upon the effectiveness of the Shelf Registration Statement as
contemplated by Section 3 hereof and at the request of the Initial Purchaser,
the Company and the Guarantors shall issue and deliver to the Initial Purchaser,
or to the party purchasing Transfer Restricted Notes registered under the Shelf
Registration Statement from the Initial Purchaser, in exchange for such Transfer
Restricted Notes, a like principal amount of Exchange Notes to the extent
permitted by applicable law (the "Private Exchange Notes"). The Company and the
Guarantors shall use their best efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such Private Exchange Notes as for Exchange
Notes issued pursuant to the Registered Exchange Offer.

            3.    Shelf Registration. (a) If (i) the Company and the Guarantors
shall reasonably determine that they are not permitted to file the Exchange
Offer Registration Statement or to Consummate the Registered Exchange Offer
because the Registered Exchange Offer is not permitted by applicable law or
Commission policy, (ii) for any other reason the Registered Exchange Offer is
not Consummated within 210 days (or if such 210th day is not a Business Day, by
the first Business Day thereafter) of the Issue Date, (iii) the Initial
Purchaser so requests with respect to Notes acquired by it directly from the
Company and the Guarantors, which have not been resold on or prior to the 30th
day (or if such 30th day is not a Business Day, by the first Business Day
thereafter) following the Consummation of the Registered Exchange Offer, (iv)
any Holder notifies the Company and the Guarantors on or prior to the 30th day
(or if such 30th day is not a Business Day, by the first Business Day
thereafter) following the Consummation of the Registered Exchange Offer that (A)
such Holder is not eligible to participate in the Registered Exchange Offer, due
to applicable law or Commission policy, (B) the Exchange Notes such Holder would
receive would not be freely tradable, (C) such Holder is a Participating
Broker-Dealer that cannot publicly resell the Exchange Notes that it acquires in
the Registered Exchange Offer without delivering a Prospectus and the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for resales following the completion of the Registered Exchange Offer,
or (D) the Holder is a broker-dealer and owns Notes it has not exchanged and
that it acquired directly from the Company, one of its Affiliates or the
Guarantors, or (v) in the case where the Initial Purchaser participates in the
Registered Exchange Offer or acquires Private Exchange Notes pursuant to Section
2(g) hereof, the Initial Purchaser does not receive freely tradable Exchange
Notes in exchange for Notes constituting any portion of an unsold allotment and
the Initial Purchaser notifies the Company and the Guarantors on or prior to the
30th day following the Consummation of the Registered Exchange Offer (it being
understood that, for purposes of this Section 3, (x) the requirement that the
Initial Purchaser deliver a Prospectus containing the information required by
Items 507 and/or 508 of Regulation S-K under the Act in connection with sales of
Exchange Notes acquired in exchange for such Transfer Restricted Notes shall
result in such Exchange Notes being not "freely tradable" and (y) the
requirement that a Participating Broker-Dealer deliver a Prospectus in
connection with sales of Exchange Notes acquired in the Registered Exchange
Offer in exchange for Transfer Restricted Notes acquired as a result of
market-making activities or other trading activities shall

<PAGE>  7

not result in such Exchange Notes being not "freely tradable"), the following
provisions shall apply:

            (b)   The Company and the Guarantors shall use their best efforts to
prepare and file with the Commission a Shelf Registration Statement prior to the
45th day (or if such 45th day is not a Business Day, by the first Business Day
thereafter) following the earliest to occur of (i) the date on which the Company
and the Guarantors determine that they are not permitted to file the Exchange
Offer Registration Statement or to Consummate the Exchange Offer; (ii) 45 days
(or if such 45th day is not a Business Day, by the first Business Day
thereafter) after the Exchange Offer Registration Statement has been declared
effective if the Registered Exchange Offer has not been Consummated by such date
and (iii) the date notice is given pursuant to Section (a)(iii), (iv) or (v)
above (or if either such 30th day is not a Business Day, by the first Business
Day thereafter), and shall use their best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission within 60 days
after such filing (or if such 60th day is not a Business Day, by the first
Business Day thereafter). With respect to Exchange Notes received by the Initial
Purchaser in exchange for Notes constituting any portion of an unsold allotment,
the Company and the Guarantors may, if permitted by current interpretations by
the Commission's staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Regulation S-K
Items 507 and/or 508, as applicable, in satisfaction of their obligations under
this paragraph (b) with respect thereto, and any such Exchange Offer
Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.

            (c)   The Company and the Guarantors shall use their best efforts to
keep such Shelf Registration Statement continuously effective (subject to
Section 3(d)) in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earliest of (i) such time as the Notes or Exchange
Notes covered by the Shelf Registration Statement can be sold without any
limitations under clauses (c), (e), (f) and (h) of Rule 144 or similar rule
adopted by the Commission, (ii) two years from the date the Shelf Registration
Statement has been declared effective exclusive of any period during which any
stop order shall be in effect suspending the effectiveness of the Shelf
Registration Statement or during which the Company has suspended the use of the
Prospectus contained therein pursuant to Section 3(d) and (iii) such date as of
which all the Transfer Restricted Notes have been sold pursuant to the Shelf
Registration Statement (in any such case, such period being called the "Shelf
Registration Period"). The Company and the Guarantors shall be deemed not to
have used their best efforts to keep the Shelf Registration Statement effective
during the Shelf Registration Period if it voluntarily takes any action that
would result in Holders of Transfer Restricted Notes covered thereby not being
able to offer and sell such notes during that period, unless such action is (x)
required by applicable law or (y) pursuant to Section 3(d) hereof, and, in
either case, so long as the Company and the Guarantors promptly thereafter
comply with the requirements of Section 5(k) hereof, if applicable.

            (d)   The Company and the Guarantors may suspend the use of the
Prospectus for a period not to exceed 30 days in any six-month period or an
aggregate of 45 days in any twelve-month period for valid business reasons (not
including avoidance of their obligations hereunder) or to avoid premature public
disclosure of a pending corporate transaction, including pending acquisitions or
divestitures of assets, mergers and combinations and similar events; provided
that

<PAGE>  8

(i) the Company and the Guarantors promptly thereafter comply with the
requirements of Section 5(k) hereof, if applicable; and (ii) the period during
which the Registration Statement is required to be effective and usable shall be
extended by the number of days during which such Registration Statement was not
effective or usable pursuant to the foregoing provisions.

            (e)   No Holder of Transfer Restricted Notes may include any of its
Transfer Restricted Notes in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company and the
Guarantors in writing, within 15 days after receipt of a request therefor, such
information as the Company and the Guarantors may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. No Holder of Transfer Restricted Notes shall be
entitled to Additional Interest pursuant to Section 4 hereof unless and until
such Holder shall have provided all such reasonably requested information. Each
Holder of Transfer Restricted Notes as to which any Shelf Registration Statement
is being effected agrees to furnish promptly to the Company and the Guarantors
all information required to be disclosed in order to make the information
previously furnished to the Company and the Guarantors by such Holder not
misleading.

            4.    Additional Interest.

            (a)   The parties hereto agree that Holders of Transfer Restricted
Notes will suffer damages if the Company or the Guarantors fails to perform
their obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages. Accordingly, in the event that
(i) the applicable Registration Statement is not filed with the Commission on or
prior to the date specified herein for such filing, (ii) the applicable
Registration Statement has not been declared effective by the Commission on or
prior to the date specified herein for such effectiveness after such obligation
arises, (iii) if the Registered Exchange Offer is required to be Consummated
hereunder, the Registered Exchange Offer has not been Consummated by the Company
and the Guarantors within the time period set forth in Section 2(a) hereof, (iv)
prior to the end of the Exchange Offer Registration Period or the Shelf
Registration Period, the Commission shall have issued a stop order suspending
the effectiveness of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, or proceedings have been initiated
with respect to the Registration Statement under Section 8(d) or 8(e) of the
Act, or (v) the Company and the Guarantors shall have initiated a suspension
period beyond the periods set forth in Section 2(d) or 3(d) (each such event
referred to in clauses (i) through (v), a "Registration Default"), then
additional interest with respect to the Transfer Restricted Notes ("Additional
Interest") will accrue with respect to the first 90-day period immediately
following the occurrence of such Registration Default in an amount equal to 0.5
% per annum per $1,000 principal amount of such Notes and will increase by an
additional 0.5% per annum per $1,000 principal amount of such Notes for each
subsequent 90-day period until such Registration Default has been cured, up to
an aggregate maximum amount of Additional Interest of 1.0% per annum per $1,000
principal amount of Notes for all Registration Defaults. Following the cure of a
Registration Default, the accrual of Additional Interest with respect to such
Registration Default will cease and upon the cure of all Registration Defaults
the accrual of all Additional Interest will cease. Notwithstanding anything to
the contrary in this Section 4(a), the Company and the Guarantors shall not be
required to pay Additional Interest to a Holder of Restricted Transfer Notes if
such Holder failed to comply with its obligations to make the representations
set forth in the second sentence of Section 2(b) or provide the requested
information pursuant to Section 3(e).

            (b)   The Company shall notify the Trustee and paying agent under
the Indenture immediately upon the happening of each and every Registration
Default. The Company and the Guarantors shall pay the Additional Interest due on
the Transfer Restricted Notes by depositing with the paying agent (which shall
not be the Company or the Guarantors for these purposes) for the Transfer
Restricted Notes, in trust, for the benefit of the Holders thereof, prior to
11:00 a.m. on the next interest payment date specified in the Indenture (or such
other indenture), sums sufficient to pay the Additional Interest then due. The
Additional Interest due shall be payable on each interest payment date specified
by the Indenture (or such other indenture) to the record holders entitled to
receive the interest payment to be made on such date. Each obligation to pay
Additional Interest shall be deemed to accrue from and include the date of the
applicable Registration Default to, but excluding, the relevant interest payment
date.

            (c)   The parties hereto agree that the Additional Interest provided
for in this Section 4 constitutes a reasonable estimate of the damages that will
be suffered by Holders of Transfer Restricted Notes by reason of the happening
of any Registration Default and are intended to constitute the sole remedy for
damages that will be suffered by the Holders of the Transfer Restricted Notes by
reason of any of the failures listed in Section 4(a).

            (d)   All of the Company's and the Guarantors's obligations set
forth in this Section 4 which are outstanding with respect to any Transfer
Restricted Note at the time such Note ceases to be a Transfer Restricted Note
shall survive until such time as all such obligations with respect to such Note
have been satisfied in full (notwithstanding termination of this Agreement).

            5.    Registration Procedures. In connection with any Exchange Offer
Registration Statement, and, to the extent applicable, any Shelf Registration
Statement, the following provisions shall apply:

            (a)   The Company and the Guarantors shall furnish to the Initial
Purchaser, prior to the filing thereof with the Commission, a copy of any
Registration Statement, and each amendment thereof and each amendment or
supplement, if any, to the Prospectus included therein and shall reflect in each
such document, when so filed with the Commission, such comments as the Initial
Purchaser reasonably may propose.

            (b)   The Company and the Guarantors shall ensure that:

      (i)    any Registration Statement and any amendment thereto and any
Prospectus contained therein and any amendment or supplement thereto complies in
all material respects with the Act;

      (ii)    any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; and

<PAGE>  10

      (iii)    any Prospectus forming part of any Registration Statement,
including any amendment or supplement to such Prospectus, does not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading;

provided

that no representation or agreement is made hereby with respect to information
with respect to the Initial Purchaser, any Underwriter or any Holder required to
be included in any Registration Statement or Prospectus pursuant to the Act or
provided by any of the Initial Purchaser, any Holder or any Underwriter
specifically for inclusion in any Registration Statement or Prospectus.



            (c)   (1) The Company and the Guarantors shall advise the Initial
Purchaser and, in the case of a Shelf Registration Statement, the Holders of
Transfer Restricted Notes covered thereby, and, if requested by the Initial
Purchaser or any such Holder, confirm such advice in writing:

      (i)    when a Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective; and

      (ii)    of any request by the Commission for amendments or supplements to
the Registration Statement or the Prospectus included therein or for additional
information.

            (2)   The Company and the Guarantors shall advise the Initial
Purchaser and, in the case of a Shelf Registration Statement, the Holders of
Transfer Restricted Notes covered thereby, and, in the case of an Exchange Offer
Registration Statement, any Participating Broker-Dealer that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and, if requested by the Initial Purchaser or any such Holder or Participating
Broker-Dealer, confirm such advice in writing:

      (i)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

      (ii)    of the receipt by the Company or the Guarantors of any
notification with respect to the suspension of the qualification of the Transfer
Restricted Notes included in any Registration Statement for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

      (iii)    of the happening of any event that requires the making of any
changes in the Registration Statement or the Prospectus so that, as of the date
of the issuance of such advice, the statements therein are not misleading and do
not omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading (which advice shall be
accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).

<PAGE>  11

            (d)   The Company and the Guarantors shall use their best efforts to
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement at the earliest possible time.

            (e)   The Company and the Guarantors shall furnish to each Holder of
Transfer Restricted Notes included within the coverage of any Shelf Registration
Statement, without charge, at least one copy of such Shelf Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, and, if the Holder so requests in writing, all
exhibits thereto (including those incorporated by reference).

            (f)   The Company and the Guarantors shall, during the Shelf
Registration Period, deliver to each Holder of Transfer Restricted Notes
included within the coverage of any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including any preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request; and the Company and the
Guarantors consent to the use of the Prospectus (including any preliminary
prospectus) or any amendment or supplement thereto by each of the selling
Holders of Transfer Restricted Notes in connection with the offering and sale of
the Transfer Restricted Notes covered by the Prospectus or any amendment or
supplement thereto.

            (g)   The Company and the Guarantors shall furnish to each
Participating Broker-Dealer that so requests, without charge, at least one copy
of the Exchange Offer Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, any documents
incorporated by reference therein and, if the Participating Broker-Dealer so
requests in writing, all exhibits thereto (including those incorporated by
reference).

            (h)   The Company and the Guarantors shall, during the Exchange
Offer Registration Period and pursuant to the requirements of the Act for the
resale of the Exchange Notes during the period in which a prospectus is required
to be delivered under the Act (including any Commission no-action letters
relating to the Registered Exchange Offer), deliver to each Participating
Broker-Dealer, without charge, as many copies of the Prospectus (including any
preliminary Prospectus) included in such Exchange Offer Registration Statement
and any amendment or supplement thereto as such Participating Broker-Dealer may
reasonably request; and the Company and the Guarantors consent to the use of the
Prospectus (including any preliminary prospectus) or any amendment or supplement
thereto by any such Participating Broker-Dealer in connection with the offering
and sale of the Exchange Notes, as provided in Section 2(f) above.

            (i)   Prior to the Registered Exchange Offer or any other offering
of Transfer Restricted Notes pursuant to any Registration Statement, the Company
and the Guarantors shall use best efforts to register, qualify or cooperate with
the Holders of Transfer Restricted Notes included therein and their respective
counsel in connection with the registration or qualification of such Transfer
Restricted Notes for offer and sale under the securities or blue sky laws of
such states as any such Holders reasonably request in writing and do any and all
other acts or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Transfer Restricted Notes covered by such Registration
Statement; provided, however, neither the Company nor the Guarantors will be
required to qualify generally to do business in any jurisdiction in which it is

<PAGE>  12

not then so qualified, to file any general consent to service of process or to
take any action which would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject.

            (j)   The Company and the Guarantors shall cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Notes to be sold pursuant to any Registration
Statement free of any restrictive legends and in denominations and registered in
such names as Holders may appropriately request prior to sales of Transfer
Restricted Notes pursuant to such Registration Statement.

            (k)   Upon the occurrence of any event contemplated by Section 2(d),
3(d) or paragraph (c)(2)(iii) of this Section 5, the Company and the Guarantors
shall promptly prepare and file a post-effective amendment to any Registration
Statement or an amendment or supplement to the related Prospectus or any other
required document so that, as thereafter delivered to purchasers of the Transfer
Restricted Notes included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

            (l)   The Company and the Guarantors shall use their best efforts to
cause The Depository Trust Company ("DTC") on the first Business Day following
the effective date of any Registration Statement hereunder or as soon as
possible thereafter to remove (i) from any existing CUSIP number assigned to the
Transfer Restricted Notes or Exchange Notes, as the case may be, any designation
indicating that such notes are "restricted securities," which efforts shall
include delivery to DTC of a letter executed by the Company substantially in the
form of Annex E hereto and (ii) any other stop or restriction on DTC's system
with respect to the Transfer Restricted Notes or Exchange Notes, as the case may
be. In the event the Company and the Guarantors are unable to cause DTC to take
actions described in the immediately preceding sentence, the Company and the
Guarantors shall take such actions as the Initial Purchaser may reasonably
request to provide, as soon as practicable, a new CUSIP (if not already
obtained) number for the Transfer Restricted Notes or Exchange Notes registered
under such Registration Statement and to cause such CUSIP number to be assigned
to the Transfer Restricted Notes or Exchange Notes (or to the maximum aggregate
principal amount of the securities to which such number may be assigned).

            (m)   The Company and the Guarantors shall use their best efforts to
comply with all applicable rules and regulations of the Commission and shall
make generally available to the security holders as soon as practicable after
the effective date of the applicable Registration Statement an earnings
statement satisfying the provisions of Section 11(a) of the Act and Rule 158
promulgated thereunder.

            (n)   The Company and the Guarantors shall use best efforts to cause
the Indenture to be qualified under the Trust Indenture Act in a timely manner.

            (o)   The Company and the Guarantors may require each Holder of
Transfer Restricted Notes to be sold pursuant to any Shelf Registration
Statement to furnish to the Company and the Guarantors such information
regarding the Holder and the distribution of such

<PAGE>  13

Transfer Restricted Notes as may, from time to time, be reasonably required by
the Act, and the obligations of the Company and the Guarantors to any Holder
hereunder shall be expressly conditioned on the compliance of such Holder with
such request.

            (p)   The Company and the Guarantors shall, if requested, promptly
incorporate in a Prospectus supplement or post-effective amendment to a Shelf
Registration Statement (i) such information as the Majority Holders or, if the
Transfer Restricted Notes are being sold in an underwritten offering, as the
Managing Underwriters and the Majority Holders, reasonably provide to the
Company or the Guarantors in writing for inclusion in the Shelf Registration
Statement, or Prospectus, and (ii) such information as a Holder may reasonably
provide from time to time to the Company or the Guarantors in writing for
inclusion in a Prospectus or any Shelf Registration Statement, in the case of
clause (i) or (ii) above, concerning such Holder and/or underwriter and the
distribution of such Holder's Transfer Restricted Notes and, in either case,
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after being notified in writing of the matters
to be incorporated in such Prospectus supplement or post-effective amendment.

            (q)   In the case of any Shelf Registration Statement, the Company
and the Guarantors shall enter into such agreements (including underwriting
agreements) and take all other customary and appropriate actions as may be
reasonably requested in order to expedite or facilitate the registration or the
disposition of any Transfer Restricted Notes, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 8 (or such other provisions and procedures reasonably acceptable to
the Majority Holders and the Managing Underwriters, if any, with respect to all
parties to be indemnified pursuant to Section 8).

            (r)   In the case of any Shelf Registration Statement, the Company
and the Guarantors shall:

      (i)    make reasonably available for inspection by the Holders of Transfer
Restricted Notes to be registered thereunder, any Managing Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or any such
Managing Underwriter, all relevant financial and other records, pertinent
corporate documents and properties of the Company and any of its subsidiaries
reasonably requested by such persons;

      (ii)    cause the Company's and the Guarantors' officers, directors and
employees to supply all relevant information reasonably requested by the Holders
or any such Managing Underwriter, attorney, accountant or agent in connection
with any such Registration Statement as is customary for similar due diligence
examinations; provided, however, that any information that is designated in
writing by the Company and the Guarantors as confidential at the time of
delivery of such information shall be kept confidential by the Holders or any
such Managing Underwriter, attorney, accountant or agent, unless (x) disclosure
thereof is made in connection with a court proceeding or required by law;
provided that each Holder and any such Managing Underwriter, attorney,
accountant or agent will, upon learning that disclosure of such information is

<PAGE>  14

sought in a court proceeding or required by law, give notice to the Company and
the Guarantors with enough time to allow the Company and the Guarantors to
undertake appropriate action to prevent disclosure at the Company's and the
Guarantors' sole expense, or (y) such information has previously been made or
becomes available to the public generally through the Company, the Guarantors or
through a third party without an accompanying obligation of confidentiality or
failure to safeguard such disclosure;

      (iii)    make such representations and warranties to the Holders of
Transfer Restricted Notes registered thereunder and the Managing Underwriters,
if any, in form, substance and scope as are customarily made by the Company and
the Guarantors to Managing Underwriters and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

      (iv)    obtain opinions of counsel to the Company and the Guarantors and
updates thereof (which counsel and opinions, in form, scope and substance, shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the Managing Underwriters, if any, covering such matters
as are customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such Holders and Managing
Underwriters;

      (v)    use best efforts to obtain "cold comfort" letters and updates
thereof from the independent certified public accountants of the Company and the
Guarantors (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each selling Holder
of the Transfer Restricted Notes covered by such Shelf Registration Statement
(provided such Holder furnishes the accountants with such representations as the
accountants customarily require in similar situations) and the Managing
Underwriters, if any, in customary form and covering matters of the type
customarily covered in "cold comfort" letters in connection with similar
offerings; and

      (vi)    deliver such documents and certificates as may be reasonably
requested by the Majority Holders and the Managing Underwriters, if any,
including those to evidence compliance with Section 5(i) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company and the Guarantors.

            The foregoing actions set forth in this Section 5(r) shall be
performed at (i) the effectiveness of such Shelf Registration Statement and each
post-effective amendment thereto and (ii) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

            (s)   The Company and the Guarantors shall, if and to the extent
required under the Act and/or the Trust Indenture Act and the rules and
regulations thereunder in order to register the Note Guarantee under the Act and
qualify the Indenture under the Trust Indenture Act, cause each guarantor, if
any, to sign any Registration Statement and take all other action necessary to
register the Note Guarantee under the applicable Registration Statement.

<PAGE>  15

            6.    Registration Expenses. The Company and the Guarantors shall
bear all reasonable fees and expenses (including the reasonable fees and
expenses, if any, of Shearman & Sterling, counsel for the Initial Purchaser,
incurred in connection with the Registered Exchange Offer) incurred in
connection with the performance of their obligations under Sections 2, 3, 4 and
5 hereof (other than brokers', dealers' and underwriters' discounts and
commissions and brokers', dealers' and underwriters' counsel fees) and, in
connection with the Shelf Registration Statement, shall reimburse the Holders
for the reasonable fees and disbursements of one firm or counsel designated by
the Majority Holders to act as counsel for the Holders in connection therewith.

            7.    Rules 144 and 144A. The Company shall use best efforts to file
the reports required to be filed by it under the Act and the Exchange Act in a
timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of any Holder of Transfer Restricted Notes,
make publicly available the applicable information necessary to permit sales of
their securities pursuant to Rules 144 and 144A (or any successor rule adopted
by the Commission). The Company covenants that it will take such further action
as any Holder of Transfer Restricted Notes may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Notes without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4) if applicable). The Company will provide a copy
of this Agreement to prospective purchasers of Transfer Restricted Notes
identified to the Company by the Initial Purchaser upon request. Upon the
request of any Holder of Transfer Restricted Notes, the Company shall deliver to
such Holder a written statement as to whether it has complied with such
requirements.

            8.    Indemnification and Contribution.

      (a)   (i) In connection with any Registration Statement, the Company and
the Guarantors, jointly and severally, agree to indemnify and hold harmless each
Holder of Transfer Restricted Notes covered thereby, the directors, officers,
employees and agents of each such Holder and each person who controls any such
Holder within the meaning of either the Act or the Exchange Act against any and
all losses, claims, damages or liabilities, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, in any preliminary Prospectus or Prospectus or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agree to reimburse each such indemnified party, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantors will not be liable in any case to the extent that any
such loss, claim, damage or liability arises out of or is based upon (A) any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information relating to the Holder

<PAGE>  16

furnished to the Company and the Guarantors by or on behalf of any such Holder
specifically for inclusion therein, or (B) use of a Registration Statement or
the related Prospectus during a period when a stop order has been issued in
respect of such Registration Statement or any proceedings for that purpose have
been initiated or use of a Prospectus when use of such Prospectus has been
suspended pursuant to Section 2(d), 3(d) or 5(c)(2); provided, that, in each
case, that Holders received prior notice of such stop order, initiation of
proceedings or suspension; provided further, that the foregoing indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any Holder, or any director, officer, employee or agent of such
Holder or any person controlling such Holder, with respect to any person
asserting any losses, claims, damages, liabilities or judgments if a copy of the
Prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) has been given to such Holder by the
Company and the Prospectus (as so amended or supplemented) was not sent or given
by or on behalf of the Holder to such person, if required by law so to have been
delivered, at or prior to the written confirmation of the sale of the Notes to
such person, and if the Prospectus (as so amended or supplemented) would have
cured the defect giving rise to such losses, claims, damages, liabilities or
judgments or (C) a situation in which the Holder is required to but does not
deliver a Prospectus or the then-current Prospectus. This indemnity agreement
will be in addition to any liability that the Company and the Guarantors may
otherwise have.

      (ii)    The Company and the Guarantors also agree to indemnify or
contribute to Losses, as provided in Section 8(d), of any Managing Underwriters
of Transfer Restricted Notes registered under a Registration Statement, their
officers and directors and each person who controls such Managing Underwriters
on substantially the same basis as that of the indemnification of the selling
Holders provided in this Section 8(a) and shall, if requested by any Holder,
enter into an underwriting agreement reflecting such agreement, as provided in
Section 5(q) hereof.

            (b)   Each Holder of Transfer Restricted Notes covered by a
Registration Statement severally agrees to indemnify and hold harmless the
Company and the Guarantors and their respective directors, officers, employees
and agents and each person who controls either of the Company or the Guarantors
within the meaning of either the Act or the Exchange Act to the same extent as
the foregoing indemnity from the Company and the Guarantors to each such Holder,
but only with reference to written information relating to such Holder furnished
to the Company and the Guarantors by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. The
Company and the Guarantors shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution of Transfer Restricted Notes to
the same extent as provided above with respect to information furnished in
writing by such persons as provided specifically for inclusion in the documents
referred to in the foregoing indemnity. This indemnity agreement will be in
addition to any liability which any such Holder or person may otherwise have.

            (c)   Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is

<PAGE>  17

to be made against the indemnifying party under this Section 8, notify the
indemnifying party in writing of the commencement thereof; but the failure so to
notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or (b)
above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party's choice at the indemnifying party's expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
satisfactory to the indemnified party. Notwithstanding the indemnifying party's
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel (and local counsel) if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on the advice of outside counsel, that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, (iii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall have authorized the indemnified party to employ separate counsel at the
expense of the indemnifying party; provided further, that the indemnifying party
shall not be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) representing all the
indemnified parties under paragraph (a) or paragraph (b) above. An indemnifying
party will not, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

            (d)   In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall have a joint and several
obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively "Losses") to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand,

<PAGE>  18

from the Registration Statement which resulted in such Losses. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the indemnifying party and the indemnified party shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or such Holder or
such other indemnified person, as the case may be, on the other, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Benefits received by the Company
and the Guarantors shall be deemed to be equal to the sum of the gross proceeds
from the original issuance of the Notes (before deducting expenses). Benefits
received by any Managing Underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
any other provision of this Section 8(d), the Holders of the Transfer Restricted
Notes shall in no case be required to contribute any amount in excess of the
amount by which the net proceeds received by such Holders from the sale of the
Transfer Restricted Notes pursuant to a Registration Statement exceeds the
amount of damages which such Holders have otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission and in no case shall any Managing Underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
Transfer Restricted Notes purchased by such Managing Underwriter under the
Registration Statement which resulted in such Losses pursuant to the terms of
this Agreement. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation which does not take into account the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person who controls an indemnified party within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
indemnified party shall have the same rights to contribution as such indemnified
party, and each person who controls the Company or the Guarantors within the
meaning of either the Act or the Exchange Act and each director, officer,
employee and agent of the Company or the Guarantors shall have the same rights
to contribution as the Company and the Guarantors, subject in each case to the
applicable terms and conditions of this paragraph (d).

            (e)   The provisions of this Section 8 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder, the
Company, the Guarantors or any of the officers, directors or controlling persons
referred to in Section 8 hereof, and will survive the sale by a Holder of
Transfer Restricted Notes covered by a Registration Statement.

            9.    Underwritten Registrations.

            If any of the Transfer Restricted Notes covered by any Shelf
Registration statement are to be sold in an underwritten offering, the Managing
Underwriter that will administer the offering will be selected by the Majority
Holders of such Transfer Restricted

<PAGE>  19

Notes included in such offering, subject to the consent of the Company not to be
unreasonably withheld; it being expressly agreed that the Initial Purchaser is
an acceptable Managing Underwriter to the Company and such Holders shall be
responsible for all underwriting commissions and discounts in connection
therewith.

            No person may participate in any underwritten registration hereunder
unless such person (i) agrees to sell such person's Transfer Restricted Notes on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

            10.    Miscellaneous.

            (a)   No Inconsistent Agreements. The Company and the Guarantors
have not, as of the date hereof, entered into nor shall they, on or after the
date hereof, enter into any agreement that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

            (b)   Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, qualified,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company and the Guarantors have
obtained the written consent of the Majority Holders; provided that additional
Guarantors may become parties to this Agreement pursuant to Section 10(h) hereof
by executing an amendment hereto, which need not be signed by any of the other
parties hereto to become effective. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of the Holders whose securities are being sold
pursuant to an Exchange Offer Registration Statement or a Shelf Registration
Statement and that does not directly or indirectly affect, impair, limit or
compromise the rights of other Holders may be given by Holders of at least a
majority in aggregate principal amount of the applicable notes being sold
pursuant to such registration statement.

            (c)   Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier, or air courier guaranteeing overnight delivery:

      (i)    if to the Initial Purchaser, as follows:

Wachovia Securities, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0604
Attention: High Yield Origination

      (ii)    if to any other Holder, at the most current address given by such
Holder to the Company and the Guarantors in accordance with the provisions of
this Section 10(c),

<PAGE>  20

which address initially is, with respect to each Holder, the address of such
Holder maintained by the registrar under the Indenture, with a copy in like
manner to the Initial Purchaser; and

      (iii)    if to the Company or the Guarantors, as follows:

Esterline Technologies Corporation
10800 NE 8th Street, Suite 600
Bellevue, WA 98004
Attn: Robert George, Chief Financial Officer

            All such notices and communications shall be deemed to have been
duly given when received, if delivered by hand or air courier, and when sent, if
sent by first-class mail, telex or telecopier.

            The Company and the Guarantors by notice to the others may designate
additional or different addresses for subsequent notices or communications.

            (d)   Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without the need for an express assignment or any consent by
the Company or the Guarantors thereto, subsequent Holders. The Company and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
that acquired the applicable Notes from a Holder and any such Holder may
specifically enforce the provisions of this Agreement as if an original party
hereto.

            (e)   Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

            (f)   Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

            (g)   Governing Law and Consent to Jurisdiction. This agreement
shall be governed by and construed in accordance with the laws of the State of
New York. The Company and the Guarantors (x) submit to the nonexclusive
jurisdiction of the courts of the State of New York and of the United States
sitting in the Borough of Manhattan in respect of any action, claim or
proceeding ("Proceeding") arising out of or relating to this Agreement or the
transactions contemplated hereby, (y) irrevocably waive, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any Proceeding in the Supreme Court of the State of New
York, County of New York, or the United States District Court for the Southern
District of New York, and any claim that any Proceeding in any such court has
been brought in an inconvenient forum, and (z) agree that any service of process
or other legal summons in connection with any Proceeding may be served on it by
mailing a copy thereof by registered mail, or a form of mail substantially
equivalent thereto, postage prepaid, addressed to the served party at its
address as provided for in Section 10(c). Nothing in this section shall affect
the right of the parties to serve process in any other manner permitted by law.

<PAGE>  21

            (h)   Obligations of New Subsidiary Guarantors. If any person
becomes a Subsidiary Guarantor (as defined in the Indenture) after the date
hereof and while the Company has continuing obligations under this Agreement,
the Company will cause such person to become a party hereto including for
purposes of registration obligations, the guarantee of Additional Interest on a
joint and several basis and indemnification and contribution pursuant to Section
8.

            (i)   Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.

            (j)   Notes Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of principal amount of Transfer
Restricted Notes or Exchange Notes is required hereunder, Transfer Restricted
Notes or Exchange Notes held by the Company, the Guarantors or any of their
respective Affiliates (other than subsequent Holders of Transfer Restricted
Notes or Exchange Notes if such subsequent Holders are deemed to be Affiliates
solely by reason of their holdings of such Notes) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

<PAGE>  22

      Please confirm that the foregoing correctly sets forth the agreement
between and among the Company, the Guarantors and the Initial Purchaser.

 

Very truly yours,

     

ESTERLINE TECHNOLOGIES CORPORATION

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Chief Financial Officer, Secretary and Treasurer

         

ADVANCED INPUT DEVICES, INC.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

ARMTEC DEFENSE PRODUCTS CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

ARMTEC COUNTERMEASURES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

KIRKHILL - TA CO.,

 

    a California corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

KORRY ELECTRONICS CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

MASON ELECTRIC CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

AUXITROL CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

BOYAR-SCHULTZ CORPORATION,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

BVR TECHNOLOGIES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

EQUIPMENT SALES CO.,

 

    a Connecticut corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

FLUID REGULATORS CORPORATION,

 

    an Ohio corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

HYTEK FINISHES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

JANCO CORPORATION,

 

    a California corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Chief Financial Officer, Vice President and Secretary

         

MCTAWS CORPORATION,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

MEMTRON TECHNOLOGIES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

SURFTECH FINISHES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

EXCELLON AUTOMATION CO.,

 

    a California corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

EXCELLON U.K.,

 

    a California corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

W.A. WHITNEY CO.,

 

    an Illinois corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

MC TECH CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

H.A. SALES CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

ANGUS ELECTRONICS CO.,

 

    a Delaware corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

PRESSURE SYSTEMS, INC.,

 

    a Virginia corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

PRESSURE SYSTEMS INTERNATIONAL, INC.,

 

    a Virginia corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

NORWICH AERO PRODUCTS INC.,

 

    a New York corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

         

SURESEAL CORPORATION,

 

    a New York corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

 

AMTECH AUTOMATED MANUFACTURING TECHNOLOGY,

 

    a Utah corporation

     

By:   /s/ Robert D. George                          

   

Name:

Robert D. George

   

Title:

Vice President, Secretary and Treasurer

       

<PAGE>

The foregoing Agreement is hereby
acknowledged and accepted as of
the date first written above.

 

WACHOVIA SECURITIES, LLC

 

By:   /s/ Rit N. Amin                          

 

Name:

Rit N. Amin

 

Title:

Vice President

<PAGE>

SCHEDULE 1

GUARANTORS

Advanced Input Devices, Inc.

McTaws Corporation

Janco Corporation

Korry Electronics Co.

Mason Electric Co.

Memtron Technologies Co.

Armtec Defense Products Co.

Armtec Countermeasures Co.

Hytek Finishes Co.

Surftech Finishes Co.

Kirkhill-TA Co.

Auxitrol Co.

Fluid Regulators Corporation

BVR Technologies Co.

Boyar-Schultz Corporation

Equipment Sales Co.

Excellon Automation Co.

Excellon U.K.

Amtech Automated Manufacturing Technology, Inc.

W.A. Whitney Co.

MC Tech Co.

H.A. Sales Co.

Angus Electronics Co.

Pressure Systems, Inc.

Pressure Systems International, Inc.

Norwich Aero Products Inc.

SureSeal Corporation

<PAGE>  S-1

ANNEX A

Each broker-dealer that receives Exchange Notes for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such Exchange Notes. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an "underwriter" within the meaning of
the Act. This Prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer during the Exchange Offer Registration
Period in connection with resales of Exchange Notes received in exchange for
Notes where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company and the
Guarantors have agreed that, during the Exchange Offer Registration Period, it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See "Plan of Distribution."

<PAGE>  A-1

ANNEX B

Each broker-dealer that receives Exchange Notes for its own account in exchange
for Notes, where such Notes were acquired by such broker-dealer as a result of
market-making activities or other trading activities, must acknowledge that it
will deliver a prospectus in connection with any resale of such Exchange Notes
during the Exchange Offer Registration Period. See "Plan of Distribution."

<PAGE>  B-1

ANNEX C

PLAN OF DISTRIBUTION

      Each broker-dealer that receives Exchange Notes for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Notes during the
Exchange Offer Registration Period. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Notes received in exchange for Notes where such Notes
were acquired as a result of market-making activities or other trading
activities. The Company and the Guarantors have agreed that, during the Exchange
Offer Registration Period, it will make this Prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until ____________ 2003, all dealers effecting transactions
in the Exchange Notes may be required to deliver a prospectus.

      The Company and the Guarantors will not receive any proceeds from any sale
of Exchange Notes by broker-dealers. Exchange Notes received by broker-dealers
for their own account pursuant to the Registered Exchange Offer may be sold from
time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the Exchange Notes or
a combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such
Exchange Notes. Any broker-dealer that resells Exchange Notes that were received
by it for its own account pursuant to the Registered Exchange Offer and any
broker or dealer that participates in a distribution of such Exchange Notes may
be deemed to be an "underwriter" within the meaning of the Act and any profit
from any such resale of Exchange Notes and any commissions or concessions
received by any such persons may be deemed to be underwriting compensation under
the Act. The Letter of Transmittal states that by acknowledging that it will
deliver and by delivering a prospectus, a broker-dealer will not be deemed to
admit that it is an "underwriter" within the meaning of the Act.

      During the Exchange Offer Registration Period, the Company and the
Guarantors will promptly send additional copies of this Prospectus and any
amendment or supplement to this Prospectus to any broker-dealer that requests
such documents in the Letter of Transmittal. The Company and the Guarantors have
agreed to pay all expenses incident to the Registered Exchange Offer (including
the expenses of one counsel for the holders of the Notes) other than dealers'
and brokers' discounts, commissions and counsel fees and will indemnify the
holders of the Notes (including any broker-dealers) against certain liabilities,
including liabilities under the Act.

      [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

<PAGE>  C-1

ANNEX D



CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

   

[   ]

Name:

__________________________________

       

Address:

__________________________________

         

__________________________________

      The undersigned represents that it is not an Affiliate of the Company or
the Guarantors, that any Exchange Notes to be received by it will be acquired in
the ordinary course of business and that at the time of the commencement of the
Registered Exchange Offer it had no arrangement with any person to participate
in a distribution of the Exchange Notes.

      In addition, if the undersigned is not a broker-dealer, the undersigned
represents that it is not engaged in, and does not intend to engage in, a
distribution of Exchange Notes. If the undersigned is a broker-dealer that will
receive Exchange Notes for its own account in exchange for Notes, it represents
that the Notes to be exchanged for Exchange Notes were acquired by it as a
result of market-making activities or other trading activities and acknowledges
that it will deliver a prospectus in connection with any resale of such Exchange
Notes; however, by so acknowledging and by delivering a prospectus, the
undersigned will not be deemed to admit that it is an "underwriter" within the
meaning of the Act.

<PAGE>  D-1

ANNEX E



FORM OF LETTER TO BE PROVIDED BY THE COMPANY TO
THE DEPOSITORY TRUST COMPANY

The Depository Trust Company
55 Water Street, 50th Floor
New York, NY 10041

 

Re:

7.75 % Senior Subordinated Notes due 2013 (the "Notes")
of Esterline Technologies Corporation

Ladies and Gentlemen:

      Please be advised that the Securities and Exchange Commission has declared
effective a Registration Statement on Form S-__ under the Securities Act of
1933, as amended, with regard to all of the Notes referenced above. Accordingly,
there is no longer any restriction as to whom such Notes may be sold and [any
restrictions on the CUSIP designation are no longer appropriate and may be
removed] [the new CUSIP number for the Notes provided should be used]. I
understand that upon receipt of this letter, DTC will remove any stop or
restriction on its system with respect to this issue.

      As always, please do not hesitate to call if we can be of further
assistance.

Very truly yours,

ESTERLINE TECHNOLOGIES CORPORATION

By: ___________________________________

Authorized Officer

<PAGE>  E-1